


Exhibit 10.1.9




November 2, 2007








Dear___________:
 
This letter regards your Nonqualified Stock Option Agreement dated August 5,
2003 (the "Agreement") issued to you pursuant to the Great Plains Energy
Incorporated Long-Term Incentive Plan (the "Plan").
 
Generally, the Agreement provides you with certain dividend equivalents which
accrue quarterly (in a notional account) and then are to be paid to you (in
proportion to the portion of the Option you are exercising) at the time you
exercise the Option.  (No payment would be made under the Agreement if you were
exercising the Option at a time when the Option's exercise price exceeded the
current market value of the underlying stock.)
 
Unfortunately, due to certain recent changes in the tax laws, this dividend
payment arrangement can no longer continue without causing you to incur
significant tax penalties.  Additional information about these new tax laws is
provided in the attached Q&A.
 
Accordingly, we are writing to provide you an opportunity to avoid the
imposition of tax penalties by electing to receive your dividend equivalents
after the Options have expired.
 
By signing and returning this letter agreement to us no later than December 28,
2007, you will amend the current dividend equivalent payment arrangement such
that dividend equivalents will continue to accrue and potentially be paid to you
as follows:
 
·  
Dividend equivalent payments will continue to be credited to your notional
account based on the number of shares underlying each unexercised portion of the
Option covered by the Agreement. Once an Option (or portion thereof) is
exercised and you own the stock, no additional dividend equivalent will accrue
with respect to those shares.

 
·  
In the event of a Change in Control of Great Plains Energy (assuming such Change
in Control constitutes a change in control payment event under Section 409A of
the Internal Revenue Code) prior to July 1st of the first tax year following the
year the Option would have originally expired, you will be paid, in a lump-sum,
an amount equal to the balance in your notional dividend equivalent account,
regardless of whether you have exercised your Options.

 
·  
On the earlier of (1) the first anniversary of your separation from service with
the company or (2) July 1st of the year containing the 11th anniversary of the
Option's date of grant (i.e., the year after the Option's 10-year term will have
expired), you will be paid, in a lump-sum, an amount equal to the balance in
your notional dividend equivalent account.

 

--------------------------------------------------------------------------------

·  
No interest will accrue on amounts credited to the notional account.

 
Transition relief provided by the Internal Revenue Service allows you the
opportunity to change the dividend equivalent payment feature.  We strongly
encourage and recommend that you take advantage of the modification
election.  If you do not elect to change when dividends equivalents may be paid,
the current income deferral element associated with the Options subject to the
Agreement will be immediately recognized as taxable income and an additional 20%
income tax will be imposed by the federal government (in addition to the
ordinary tax rates).
 
If you wish to make this change to the payment of the dividends under your
Agreement, to that which is described above, please sign and date below, and
return this entire letter to the Corporate Secretary’s Office.  You must respond
by December 28, 2007, if you intend to make this change.
 
If you have any questions about this letter and its contents, please contact me.
 
Sincerely,






Barbara B. Curry
Senior Vice President-Corporate
Services and Corporate Secretary
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - - - - - - -
 
I hereby elect to postpone payment of any dividend equivalent payment provided
in my Agreement until (1) a Change of Control of the company (assuming such
Change in Control constitutes a change in control payment event under Section
409A of the Internal Revenue Code) or (2) the earlier of (a) the first
anniversary of my separation from service with the company or (b) July 1st of
the year containing the 11th anniversary of the Option's date of grant.
 


 


__________________________________________________________________
Signed                                                                                                Date
 


--------------------------------------------------------------------------------


Questions and Answers Relating to Dividend Equivalent Payments Paid on Stock
Options.
 
·  
What change in the law occurred which is necessitating this change?

 
In 2004, Congress added Section 409A to the Internal Revenue Code (the "Code"),
which changes the treatment of nonqualified deferred compensation plans.  Code
Section 409A defines nonqualified deferred compensation generally as any
arrangement that establishes a legally binding right to compensation in a future
tax year.   
 
Section 409A substantially restricts the right of employers and employees to
change the terms of nonqualified deferred compensation arrangements, especially
changes to (i) the time or event at which benefits are paid; and (ii) the form
in which benefits are paid (such as lump sum or installment payments).


Plans may be amended to avoid violations of Code Section 409A, subject to
certain limitations.


Stock options generally are considered nonqualified deferred
compensation.  However, guidance issued by the Internal Revenue Service provides
an exemption from Code Section 409A for stock options that meet certain
requirements.  A stock option that does not meet these requirements must comply
with Code Section 409A to avoid penalty taxes.
 
Among other requirements, the exercise price of an exempt stock option must
equal or exceed the fair market value of the underlying stock at the time of
grant.  The dividend equivalent rights granted to you are considered by the
Internal Revenue Service as an offset to the exercise price, (thus causing you
to be deemed to have a "discounted" stock option) which would subject your stock
option to Code Section 409A.  However, we can correct this by allowing you to
receive the dividend amounts independent of exercising the stock option.
 
·  
What happens if I elect not to change how dividends are paid?

 
If you do not change how your dividends are paid, your stock option will be
subject to Code Section 409A.  However, the Agreement would violate Code Section
409A(a)(2)(A) because it allows you to exercise your stock option over a term
that extends over multiple years.  As a result, the compensation you could
receive from your stock option will be subject to a 20% penalty tax, in addition
to normal tax rates upon compensation.  Depending upon the year you are deemed
to have received this compensation, interest penalties can apply as well.
 

